  Case 18-60069    Doc 28    Filed 01/28/19 Entered 01/28/19 10:36:46                    Desc Main
                               Document     Page 1 of 1


                      UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MINNESOTA


In re:


Elizabeth Alice Boeddeker,                                       Bky. Case No. 18-60069
                                                                 Chapter 7

     Debtor.
____________________________________________________________________

              ORDER APPROVING SETTLEMENT OR COMPROMISE



     This case came before the court on the trustee’s Notice of Settlement or
Compromise with the debtor. Based upon the file,



IT IS ORDERED:

The settlement, as described in the Notice of Settlement (Docket No.27) dated
December 24, 2018, is approved.



Dated: January 25, 2019
                                         /e/ Michael E. Ridgway
                                              _________________________
                                        United States Bankruptcy Judge




                                                   NOTICE OF ELECTRONIC ENTRY AND
                                                   FILING ORDER OR JUDGMENT
                                                   Filed and Docket Entry made on 01/28/2019
                                                   Lori Vosejpka, Clerk, by AMM
